DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Non-final office action filed on 6/17/2022 is acknowledged.
3.	Claims 1-29 and 31-46 have been cancelled.
4.	Claims 30 and 47-66 are pending in this application.
5.	Claims 47-49 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claim 62 is further withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.
	Please note: a conjugate with B-L being 
    PNG
    media_image1.png
    123
    431
    media_image1.png
    Greyscale
, D being 
    PNG
    media_image2.png
    143
    212
    media_image2.png
    Greyscale
 and n being 1, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, and the metal coordinated to the structure is 68Ga as the elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof does not read on instant claims 30 and 47-66, because the radioactive isotope of the metal in the elected species of conjugate is 68Ga.
	Furthermore, as stated in the previous office action, the elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof does not read on instant claims 50-54, 56-61, 63 and 66.  However, during the search for the elected species, prior art was found for the non-elected species recited in instant claims 50-54, 56-61, 63 and 66.  Therefore, for the purpose of compact prosecution, claims 50-54, 56-61, 63 and 66 are examined in current office action.
	In addition, as stated in the previous office action, with regards to the limitation recited in instant claim 53, the Examiner is interpreting claim 53 includes all the limitations of the claims (claims 30, 50 and 51) it depends on with further limitation of D-tyrosine in L of the instant claimed conjugate.  Therefore, the scope of L in instant claim 53 is one comprising (i) a fragment of the formula 
    PNG
    media_image3.png
    103
    263
    media_image3.png
    Greyscale
; and (ii) at least two amino acids in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group; and each hydrogen atom on the amino acid side chain of D-tyrosine is independently substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms .  The same/similar interpretation also applies to instant claim 59. 
6.	Applicant elected without traverse Group 1 (claims 30-46) in the reply filed on 6/2/2021.  Applicant further elected without traverse a conjugate with B-L being 
    PNG
    media_image1.png
    123
    431
    media_image1.png
    Greyscale
, D being 
    PNG
    media_image2.png
    143
    212
    media_image2.png
    Greyscale
 and n being 1, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, and the metal coordinated to the structure is 68Ga as species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof in the reply filed on 6/21/2021.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, and D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine or D-tyrosine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising at least two amino acids in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, and D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  A search was conducted on the elected species; and a conjugate with B-L being 
    PNG
    media_image1.png
    123
    431
    media_image1.png
    Greyscale
, D being 
    PNG
    media_image2.png
    143
    212
    media_image2.png
    Greyscale
, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, n is 1, and the metal coordinated to the structure is 68Ga as the elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claims 30, 55 and 61; and prior art was found.  Claim 62 is withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Claims 30, 50-61 and 63-66 are examined on the merits in this office action.  
Withdrawn Objections and Rejections
7.	Objection to claims 30, 50, 51, 53, 54, 57 and 59-66 is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejection to claim 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of claim 62 is currently withdrawn.
9.	Rejection to claims 52, 58 and 62 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim and claim 62 is currently withdrawn.

Maintained/Revised Objections
10.	(Revised due to Applicant's amendment to the claim) Claim 56 remains objected to for the following minor informality: Applicant is suggested to amend claim 56 as "The conjugate or a pharmaceutically acceptable salt thereof of claim 55, wherein the polyvalent linker…".
11.	(Revised due to Applicant's amendment to the claim) Claims 52 remains objected to under 37 CFR 1.75 as being a substantial duplicate of claim 51.  Applicant is advised that should claim 51 be found allowable, claim 52 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim (see MPEP § 608.01(m)).
	For the same reason above, claims 58 remains objected to under 37 CFR 1.75 as being a substantial duplicate of claim 57. 
Response to Applicant's Arguments
12.	Applicant fails to address all the minor issues in claim 56; and Applicant's amendments to claims 52 and 58 introduce additional minor issues.  Therefore, these objections are deemed proper and are hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant's amendment to the claim) Claims 30, 50-61 and 63-66 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) in view of Low et al (US 2010/0324008 A1, filed with IDS).
	The instant claims 30, 50-61 and 63-66 are drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image6.png
    225
    294
    media_image6.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image7.png
    197
    257
    media_image7.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine or D-tyrosine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image8.png
    215
    280
    media_image8.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising at least two amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.
Banerjee et al, throughout the literature, teach positron emission tomography (PET) imaging agents targeting the prostate-specific membrane antigen (PSMA) for imaging prostate cancer, for example, Title; and Abstract.  One of the PET imaging agents in Banerjee et al is [68Ga]6 with the structure 
    PNG
    media_image9.png
    385
    1040
    media_image9.png
    Greyscale
, for example, page 5334, Figure 1; and page 5336, Scheme 2a.  The imaging agent [68Ga]6 in Banerjee et al is a conjugate having a formula B-L-D, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image10.png
    176
    256
    media_image10.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a fragment selected from 
    PNG
    media_image11.png
    109
    252
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    97
    255
    media_image12.png
    Greyscale
, and two Phe residues, wherein L does not comprise a cyclic portion in the chain of linker atoms; D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.  It meets the limitations of B; and L is a polyvalent linker comprising (i) a fragment selected from 
    PNG
    media_image11.png
    109
    252
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    97
    255
    media_image12.png
    Greyscale
 and/or does not comprise a cyclic portion in the chain of linker atoms in the conjugate recited in instant claims 30, 51, 52, 55, 57, 58 and 61; and the length of L recited in instant claims 54, 60 and 63.  Banerjee et al further teach modification of the linker is the best option to enable pharmacokinetic optimization of such imaging agents, for example, page 5337, the paragraph bridging the left column and the right column.  Although Banerjee et al do not explicitly teach a pharmaceutical composition comprising such conjugate and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof, Banerjee et al teach injecting [68Ga]6 into the tail vein of mice, for example, page 5339, right column, Section "Biodistribution".  Therefore, one of ordinary skilled in the art would understand and reasonably expect [68Ga]6 used for injection is in a pharmaceutical composition comprising at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  It meets the limitation of "at least one pharmaceutically acceptable carrier, excipient, or a combination thereof" recited in instant claims 64-66.  Furthermore, Banerjee et al is silent about whether the 2 Phe residues in L of [68Ga]6 are in L- or D-configuration.
The difference between the reference and instant claims 30, 50-61 and 63-66 is that the reference does not explicitly teach the 2 Phe residues in L of [68Ga]6 are in D-configuration; and the limitation "wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium" recited in instant claims 30, 55 and 61.
However, Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents, for example, Abstract; and page 1, paragraphs [0008] and [0009].  Low et al further teach amino acids such as Phe in the linker of the conjugate include all stereoisomeric variations; the advantages of having Phe in the linker; and D-Cys analog of SK71 comprising D-Phe in the linker, for example, page 4, paragraph [0061]; page 10, paragraph [0105]; and pages 40-41, paragraph [0235].  Low et al also teach various chelating groups that can be used in the conjugate; in addition to the radioactive isotope of the metal [68Ga] disclosed in Banerjee et al, the radioactive isotope of the metal coordinated to a radical of a chelating group can be 111In, 64Cu, 67Cu and the like; and 64Cu and 65Cu are PET imaging agents, for example, pages 17-18, paragraphs [0162] and [0164].
Furthermore, the only difference between the linker in the conjugate recited in instant claims 30, 50-61 and 63-66 and the linker in the conjugate [68Ga]6 in Banerjee et al is the Phe residues are in D-configuration in instant claimed conjugate, while Banerjee et al is silent about whether the 2 Phe residues in the linker of [68Ga]6 are in L- or D-configuration.  And the MPEP states: “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).” (see MPEP § 2144.09 II).  And in the instant case, as taught in Low et al, L-Phe and D-Phe share similar utilities.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof with B-L- having the structure 
    PNG
    media_image13.png
    258
    846
    media_image13.png
    Greyscale
, wherein the 2-Phe residues in the linker L are in D-configuration, and wherein D is 64Cu or 65Cu coordinated to a radical of a chelating group as a PET imaging agent for imaging prostate cancer; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.
One of ordinary skilled in the art would have been motivated to combine the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof with B-L- having the structure 
    PNG
    media_image13.png
    258
    846
    media_image13.png
    Greyscale
, wherein the 2-Phe residues in the linker L are in D-configuration, and wherein D is 64Cu or 65Cu coordinated to a radical of a chelating group as a PET imaging agent for imaging prostate cancer; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof, because Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents.  Low et al further teach amino acids such as Phe in the linker in the conjugate include all stereoisomeric variations; the advantages of having Phe in the linker; and D-Cys analog of SK71 comprising D-Phe in the linker.  Low et al also teach various chelating groups that can be used in the conjugate; in addition to the radioactive isotope of the metal [68Ga] disclosed in Banerjee et al, the radioactive isotope of the metal coordinated to a radical of a chelating group can be 111In, 64Cu, 67Cu and the like; and 64Cu and 65Cu are PET imaging agents.  Furthermore, the only difference between the linker in the conjugate recited in instant claims 30, 50-61 and 63-66 and the linker in the conjugate [68Ga]6 in Banerjee et al is the Phe residues are in D-configuration in instant claimed conjugate, while Banerjee et al is silent about whether the 2 Phe residues in the linker of [68Ga]6 are in L- or D-configuration.  And the MPEP states: “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).” (see MPEP § 2144.09 II).  And in the instant case, as taught in Low et al, L-Phe and D-Phe share similar utilities.  In addition, the conjugate developed from the combined teachings of Banerjee et al and Low et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof with B-L- having the structure 
    PNG
    media_image13.png
    258
    846
    media_image13.png
    Greyscale
, wherein the 2-Phe residues in the linker L are in D-configuration, and wherein D is 64Cu or 65Cu coordinated to a radical of a chelating group as a PET imaging agent for imaging prostate cancer; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.

Response to Applicant's Arguments
16.	Applicant argues that "The Applicant submits that the rejection is obviated by the amendment. Claims 30, 55, and 61 were amended to require that “the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium...”; and "Banerjee is the primary reference and is directed solely to the use of gallium isotopes in connection with the conjugates described therein. Banerjee describes a very limited number compounds all of which use an isotope of gallium in connection with the chelating group. As noted above, claims 30, 55, and 61 have been amended to exclude radioisotopes of technetium or gallium from the claims. Banerjee does not provides for any alternative for this linker part. In fact, since Banerjee is directed to imaging, the references appears to provide gallium isotopes as a core element of the conjugates employed in their work. The reference describes the use of technetium isotopes as a comparator for the results obtained with gallium, but the manuscript is dedicated to the use of gallium as an extension of the group’s prior work. Because not all metal isotopes will function the same depending on the conjugate and chelating group employed, the person having ordinary skill in the art would not be motivated to begin with the compounds described in Banerjee because both of these references teach away from the amended claims. Because the primary reference is limited to describing compounds that use radioactive isotopes of technetium or gallium, it is excluded from the amended claims, and the reference provides not teaching or suggestion for any other metals that do not include the excluded groups. Thus no prima facie case of obviousness based on Banerjee as the primary reference can be put forth. And since Low does not teach all elements of the amended claim, the rejection under 35 U.S.C. §103 is rendered moot."
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof recited in instant claims 30, 50-61 and 63-66; and none of the cited references anticipates the conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof recited in instant claims.  However, the Examiner would like to point out that instant claims 30, 50-61 and 63-66 are rejected under pre-AIA  35 U.S.C. 103(a) (obviousness type), and the rejection is based on the combined teachings of Banerjee et al and Low et al, therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims 30, 50-61 and 63-66.  
In response to Applicant's arguments about the cited Banerjee et al reference, the Examiner understands that Banerjee et al teach PET imaging agents for imaging prostate cancer with the radioactive isotope of the metal [68Ga] coordinated to a radical of a specific chelating group; and the numbers of PET imaging agent disclosed in Banerjee et al are limited.  However, in the instant case, the Examiner would like to point out that, as stated in Section 15 above, Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents.  Low et al further teach amino acids such as Phe in the linker in the conjugate include all stereoisomeric variations; the advantages of having Phe in the linker; and D-Cys analog of SK71 comprising D-Phe in the linker.  Low et al also teach various chelating groups that can be used in the conjugate; in addition to the radioactive isotope of the metal [68Ga] disclosed in Banerjee et al, the radioactive isotope of the metal coordinated to a radical of a chelating group can be 111In, 64Cu, 67Cu and the like; and 64Cu and 65Cu are PET imaging agents.  Furthermore, the only difference between the linker in the conjugate recited in instant claims 30, 50-61 and 63-66 and the linker in the conjugate [68Ga]6 in Banerjee et al is the Phe residues are in D-configuration in instant claimed conjugate, while Banerjee et al is silent about whether the 2 Phe residues in the linker of [68Ga]6 are in L- or D-configuration.  And the MPEP states: “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).” (see MPEP § 2144.09 II).  And as taught in Low et al, L-Phe and D-Phe share similar utilities.  Therefore, in the instant case, in view of the combined teachings of Banerjee et al and Low et al, one of ordinary skilled in the art would have been motivated to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof with B-L- having the structure 
    PNG
    media_image13.png
    258
    846
    media_image13.png
    Greyscale
, wherein the 2-Phe residues in the linker L are in D-configuration, and wherein D is 64Cu or 65Cu coordinated to a radical of a chelating group as a PET imaging agent for imaging prostate cancer; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  In addition, the conjugate developed from the combined teachings of Banerjee et al and Low et al is a simple substitution of one known element for another to obtain predictable results(see MPEP § 2143).  And, the Examiner would like to point out that in the instant case, the cited Low et al reference provides the teachings and/or suggestion for using other metals coordinated to a radical of a chelating group in a PET imaging agent for imaging prostate cancer.  In addition, it is unclear to the Examiner how and/or where both Banerjee et al and Low et al teach away from the amended claims.  Further clarification is required.  
	Taken these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

19.	(Revised due to Applicant's amendment to the claim) Claims 30, 50-61 and 63-66 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-7 of US patent 10188759 B2 in view of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS). 
20.	Instant claims 30, 50-61 and 63-66 are drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine or D-tyrosine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising at least two amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group, wherein the radioactive isotope of the metal is not a radioactive isotope of technetium or gallium; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof. 
21.	Claims 1, 2 and 5-7 of US patent 10188759 B2 are drawn to a conjugate, or a pharmaceutically acceptable salt thereof, of the formula  
    PNG
    media_image14.png
    613
    780
    media_image14.png
    Greyscale
; a composition comprising such conjugate, or a pharmaceutically acceptable salt thereof; and a kit comprising such conjugate, or a pharmaceutically acceptable salt thereof.  
22.	The difference between instant claims 30, 50-61 and 63-66 and claims 1, 2 and 5-7 of US patent 10188759 B2 is that claims 1, 2 and 5-7 of US patent 10188759 B2 do not teach L in instant claimed conjugate; and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof recited in instant claims 64-66.
However, in view of the combined teachings of Banerjee et al and Low et al, and MPEP § 2144.09 II as set forth in Section 15 above, it would have been obvious to one of ordinary skilled in the art to modify the linker in the conjugate recited in claims 1, 2 and 5-7 of US patent 10188759 B2 with the linker in the conjugate [68Ga]6 in Banerjee et al having both Phe residues in D-configuration and develop the conjugate and the pharmaceutical composition recited in instant claims 30, 50-61 and 63-66.  And the instant claimed conjugate is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).  

23.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 30, 50-61 and 63-66 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-21 of US patent 10898596 B2; and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS), and MPEP § 2144.09 II as set forth in Section 15 above. 

24.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 30, 50-61 and 63-66 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 30-36, 38-42 and 45 of co-pending application No. 16/423559; claims 30-38, 48 and 49 of co-pending application No. 17/165149; claims 20-25 of co-pending application No. 17/277806; and claim 1 of co-pending application No. 17/488810; and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS), and MPEP § 2144.09 II as set forth in Section 15 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
25.	With regards to both US patent 10188759 B2 and US patent 10898596 B2, Applicant argues that the conjugate claimed in these patents does not include all of the linker structural elements required by the amended claims; and accordingly, the claims do not have any overlap in subject matter and there can be no unjustified time-wise extension of the patent rights.  
With regards to co-pending application Nos. 16/423559, 17/165149, 17/277806 and 17/488810, Applicant argues that the claims of co-pending application Nos. 16/423559, 17/165149 and 17/277806 require that the linker comprises a cyclic structure; and the conjugates claimed in the co-pending application Nos. 16/423559, 17/165149, 17/277806 and 17/488810 do not include all of the linker structural elements required by the amended claims.
26.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about the ODP rejections over claims of both US patent 10188759 B2 and US patent 10898596 B2, the Examiner understands that the conjugate claimed in these patents does not include all of the linker structural elements required by the amended claims.  However, in the instant case, as stated above, in view of the combined teachings of Banerjee et al and Low et al as set forth in Section 15 above, it would have been obvious to one of ordinary skilled in the art to modify the conjugate recited in claims 1, 2 and 5-7 of US patent 10188759 B2 and/or claims 1, 2 and 5-21 of US patent 10898596 B2 and develop a conjugate recited in instant claims 30, 50-61 and 63-66.  Therefore, these ODP rejections are deemed proper.  
	In response to Applicant's arguments about the provisional ODP rejections over claims of co-pending application Nos. 16/423559, 17/165149, 17/277806 and 17/488810, first, the Examiner would like to point out that the linker in instant claimed conjugate is one does not comprise a cyclic portion in the chain of linker atoms; and the linker in instant claimed conjugate does not exclude a cyclic portion.  As an example, the linker in the elected species of instant claimed conjugate comprises the side chain of D-Phe, which is a cyclic structure.  Second, as stated above, in the instant case, in view of the combined teachings of Banerjee et al and Low et al as set forth in Section 15 above, it would have been obvious to one of ordinary skilled in the art to modify the conjugate recited in claims 1, 30-36, 38-42 and 45 of co-pending application No. 16/423559; claims 30-38, 48 and 49 of co-pending application No. 17/165149; claims 20-25 of co-pending application No. 17/277806; and claim 1 of co-pending application No. 17/488810 and develop a conjugate recited in instant claims 30, 50-61 and 63-66.
Taken all these together, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658